IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeremy Luke,                              :
                          Petitioner      :
                                          :
               v.                         :          No. 361 C.D. 2018
                                          :
Pennsylvania Board of Probation           :
and Parole,                               :
                        Respondent        :


                                       ORDER

               NOW, March 18, 2019, upon consideration of respondent’s

application for reconsideration, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge